USCA11 Case: 19-13012      Date Filed: 03/29/2021   Page: 1 of 18



                                                                       [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13012
                          ________________________

                      D.C. Docket No. 1:17-cv-24167-PCH



ANDRE OW BULAND,

                                                Plaintiff-Appellant-Cross Appellee,

                                      versus

NCL (BAHAMAS) LTD,

                                               Defendant-Appellee-Cross Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                          _______________________

                                (March 29, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and ED CARNES, Circuit
Judges.

WILLIAM PRYOR, Chief Judge:

      These cross-appeals involve a jury trial about negligent medical treatment of

a passenger aboard a cruise ship. The jury awarded the injured passenger more
          USCA11 Case: 19-13012       Date Filed: 03/29/2021     Page: 2 of 18



than $2,000,000 in damages, which the district court remitted to an award of just

over $1,700,000. But the passenger argues that the district court erred by excluding

testimony about damages for loss of earning capacity from his expert economist

and by granting a directed verdict for the cruise line on that issue. And the cruise

line argues that the district court erred by refusing to give its requested jury

instruction about medical negligence at sea and by denying its motion for a new

trial. We reject the arguments for both the passenger and the cruise line and affirm.

                                 I. BACKGROUND

      Andre Ow Buland is a citizen of Trinidad and Tobago. For over 12 years, he

worked as the chief financial officer of several large corporations in Trinidad. He

made around $135,000 a year in his last five years in that role. But the job was

stressful, so Ow Buland resigned to pursue development projects for a few real

properties he owned instead.

      Before turning to real-estate development, Ow Buland decided that he first

needed a vacation. He and his wife departed for a five-day cruise from Miami to

Jamaica and back. They boarded the Norwegian Pearl, a cruise ship owned and

operated by NCL (Bahamas) Ltd., a Bermuda company doing business as

Norwegian Cruise Line.




                                           2
          USCA11 Case: 19-13012        Date Filed: 03/29/2021     Page: 3 of 18



      Ow Buland woke up early in the morning of the third day of the cruise with

stomach pain. He felt weak and had acid reflux pain all day. After he vomited at

dinner, he went to the ship infirmary.

      The ship’s doctors administered a blood test, a chest x-ray, and an

electrocardiogram. The medical tests confirmed Ow Buland was having a heart

attack, so the doctors admitted him to the ship’s intensive care unit. Based upon a

remote consultation with the Cleveland Clinic and not knowing if there were

facilities to treat an arterial blockage in the closest port city, the ship’s doctors

concluded it was safest for Ow Buland to stay on the ship for treatment.

      The ship carried thrombolytic medications, which are clot-busting medicines

used to treat heart-attack patients. But the ship’s doctors decided it was too risky to

treat Ow Buland with a thrombolytic. He had been experiencing symptoms for too

long already, and he had recently undergone medical procedures that created a risk

thrombolytics could cause life-threatening internal bleeding.

      The ship’s medical staff monitored Ow Buland in the intensive care unit

until the ship arrived in Miami a day and a half later. An ambulance waiting at the

port took him to the hospital. Ow Buland was admitted to Mount Sinai Hospital in

Miami Beach, where he underwent a cardiac catheterization and had four stents

implanted. He returned home to Trinidad and eventually got a pacemaker. He

continues to suffer from medical problems caused by the damage to his heart.



                                            3
          USCA11 Case: 19-13012        Date Filed: 03/29/2021      Page: 4 of 18



      Ow Buland sued NCL for negligence. He alleged that its medical staff failed

to diagnose and properly manage his status and failed to evacuate him from the

ship. And he claimed damages including the “loss of [the] capacity to earn

money.” He invoked both diversity-of-citizenship, 28 U.S.C. § 1332, and admiralty

jurisdiction, id. § 1333.

      Because the parties initially proceeded under the assumption that the district

court had diversity jurisdiction, both requested a jury trial. But our intervening

decision in Caron v. NCL (Bahamas), Ltd. clarified that diversity jurisdiction was

unavailable. 910 F.3d 1359, 1365 (11th Cir. 2018) (“[Section] 1332(a)(2) does not

grant jurisdiction over a suit between a corporation incorporated solely in a foreign

state and another alien . . . .”). Ow Buland’s complaint fell only within admiralty

jurisdiction, which meant the parties did not have a right to a jury trial. Fed R. Civ.

P. 9(h)(1), 38(e). But the district court granted Ow Buland’s unopposed motion to

try the case to a jury by the parties’ consent. Id. R. 39(c)(2).

      Ow Buland retained Gary A. Anderson, Ph.D., as a damages expert. Dr.

Anderson is an economist, and Ow Buland offered him to testify about the value of

Ow Buland’s lost earning capacity. Dr. Anderson prepared three models to

estimate Ow Buland’s lost-earning-capacity damages. Each model assumed Ow

Buland’s pre-injury earning capacity was equal to his salary when he resigned as a

chief financial officer. The models varied in their assumptions about Ow Buland’s



                                            4
         USCA11 Case: 19-13012       Date Filed: 03/29/2021    Page: 5 of 18



post-injury earning capacity. One model assumed Ow Buland could obtain a part-

time teaching job that would pay $14,570 a year. Another assumed he could sit on

corporate boards and earn $14,990 a year. A third model, based on Ow Buland’s

pursuit of real estate development opportunities, was later withdrawn as

unrealistic. Dr. Anderson selected the potential career options for the models based

on a discussion with Ow Buland.

      NCL moved for partial summary judgment on the availability of damages

for loss of earning capacity. It argued that Ow Buland had no competent evidence

to establish the magnitude of any diminished capacity because Dr. Anderson was

not a vocational expert and his analysis was based only on Ow Buland’s subjective

opinions about the work he could perform after his heart attack, not his actual post-

injury earning capacity. NCL withdrew that motion, but later moved in limine to

exclude Dr. Anderson’s testimony on loss of earning capacity. It argued that the

assumptions underlying Dr. Anderson’s models were unsupported and that his

testimony was unreliable. The district court granted the motion to exclude.

      The parties proceeded to a five-day jury trial. At the close of evidence, NCL

moved for a directed verdict on the issue of lost earning capacity. The district court

agreed that Ow Buland failed to prove the extent of any impairment of his earning

capacity with enough certainty for a jury to determine a reasonable award of

damages. It granted NCL’s motion for a directed verdict.



                                          5
         USCA11 Case: 19-13012       Date Filed: 03/29/2021    Page: 6 of 18



      The district court instructed the jury using a pattern instruction for medical

negligence. It refused NCL’s request to modify the pattern instruction to add

emphasis that doctors at sea are not held to the same standard of care as doctors on

land. The jury found NCL negligent and awarded $1.2 million in non-economic

damages, $800,000 in future medical expenses, and $84,000 in lost services. Ow

Buland later accepted remittitur, and the award was reduced to $1,712,862.

      NCL moved for a new trial. It based its motion on the failure of the district

court to give the jury a maritime-specific instruction about medical negligence and

on Ow Buland’s experts’ failure to acknowledge the differences between cruise-

line medicine and land-based medicine. The district court denied the motion.

                         II. STANDARDS OF REVIEW

      “We review a district judge’s exclusion of expert testimony only for abuse

of discretion” and defer to that decision “unless it is manifestly erroneous.”

Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1305 (11th Cir.

2014) (internal quotation marks omitted). We review a directed verdict de novo.

Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cnty., 402 F.3d 1092, 1114

(11th Cir. 2005). We “examine the evidence in a light most favorable to the non-

moving party” and affirm if “there is no legally sufficient evidentiary basis for a

reasonable jury to find for the non-moving party on that issue.” Id. (internal

quotation marks omitted). And we review the denial of a motion for a new trial for



                                          6
         USCA11 Case: 19-13012       Date Filed: 03/29/2021    Page: 7 of 18



abuse of discretion. Brochu v. City of Riviera Beach, 304 F.3d 1144, 1155 (11th

Cir. 2002). When a party moves for a new trial based on the sufficiency of the

evidence but does not move for a directed verdict on that basis, our review is

limited to “inquir[ing] into whether any evidence supported submission of the

issue” to the jury. Coker v. Amoco Oil Co., 709 F.2d 1433, 1437 (11th Cir. 1983).

                                 III. DISCUSSION

      We divide our discussion in three parts. First, we explain the basis for

admiralty jurisdiction over complaints of medical negligence brought by

passengers of cruise ships. Second, we address the exclusion of testimony from

Ow Buland’s damages expert and the directed verdict for NCL on lost-earning-

capacity damages. And third, we address NCL’s motion for a new trial.

     A. Cruise-Line Medical Negligence Claims Are Cognizable in Admiralty
                                  Jurisdiction.
      The parties agree that the district court had admiralty jurisdiction. But we are

obligated to review our subject-matter jurisdiction sua sponte. Nance v. Comm’r,

Ga. Dep’t of Corr., 981 F.3d 1201, 1204 (11th Cir. 2020). Because we have never

explained the basis for admiralty jurisdiction over a complaint of medical

negligence brought by a cruise-ship passenger, we do so here before turning to the

merits of the appeal.

      The judicial power of the United States extends “to all Cases of admiralty

and maritime Jurisdiction.” U.S. Const. art. III § 2, cl. 1. By statute, Congress gave


                                          7
         USCA11 Case: 19-13012        Date Filed: 03/29/2021    Page: 8 of 18



the district courts original jurisdiction of “[a]ny civil case of admiralty or maritime

jurisdiction.” 28 U.S.C. § 1333. Traditionally, the determination of whether a tort

fell within the admiralty jurisdiction of the federal courts turned on whether the

wrong occurred on navigable waters. See Exec. Jet Aviation, Inc. v. City of

Cleveland, 409 U.S. 249, 253 (1972) (explaining the traditional rule of locality).

But the Supreme Court later clarified that a tort must also have “a significant

connection with traditional maritime activity” to fall within maritime jurisdiction.

Foremost Ins. Co. v. Richardson, 457 U.S. 668, 674 (1982).

      A tort falls within admiralty jurisdiction when two conditions are satisfied.

First, “the incident occurred on navigable water, or the injury was caused by a

vessel on navigable water.” Caron, 910 F.3d at 1365. And second, “the incident is

connected with maritime activity.” Id. The second condition requires courts to

“assess the general features of the type of incident involved to determine whether

the incident has a potentially disruptive impact on maritime commerce,” and to

“determine whether the general character of the activity giving rise to the incident

shows a substantial relationship to traditional maritime activity.” Jerome B.

Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995)

(internal quotation marks and citations omitted).

      Both conditions are satisfied in this appeal. First, the medical negligence

occurred on the navigable waters between Jamaica and Miami. Second, the



                                           8
         USCA11 Case: 19-13012        Date Filed: 03/29/2021   Page: 9 of 18



medical negligence is connected to the traditional maritime activity of providing

care and comfort to ship passengers. Medical negligence aboard a cruise ship has

“a potentially disruptive impact on maritime commerce,” id. (internal quotation

marks omitted), because, among other reasons, failure to provide reasonable

medical care under the circumstances may force a cruise ship to make an

unplanned stop and disrupt the cruise for other passengers. And “the general

character of the activity giving rise to the incident”—here, caring for sick

passengers—“shows a substantial relationship to traditional maritime activity.” Id.

(internal quotation marks omitted).

      It has long been the case that “[a] contract for passage by water implies

something more than ship room and transportation. It includes reasonable

comforts, necessaries, and kindness, and suitable food and the common means of

relief in cases of sickness.” Defrier v. The Nicaragua, 81 F. 745, 745 (S.D. Ala.

1897) (citing Chamberlain v. Chandler, 5 F. Cas. 413, 414 (C.C.D. Mass. 1823)

(No. 2,575) (Story, J.)). The Passenger Act of 1882 also imposed a duty to provide

medical care for passengers:

      [E]very steamship or other vessel carrying or bringing emigrant
      passengers, or passengers other than cabin passengers, exceeding fifty
      in number, shall carry a duly qualified and competent surgeon or
      medical practitioner . . . who shall be provided with surgical
      instruments, medical comforts, and medicines proper and necessary for
      diseases and accidents incident to sea-voyages, and for the proper
      medical treatment of such passengers during the voyage . . . .



                                          9
         USCA11 Case: 19-13012       Date Filed: 03/29/2021   Page: 10 of 18



Pub. L. No. 47-374, § 5, 22 Stat. 186, 188. To be sure, today’s “state-of-the-art

cruise ships . . . , complete with well-stocked modern infirmaries and urgent care

centers,” have come a long way from “nineteenth-century steamships.” Franza v.

Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1239 (11th Cir. 2014). But caring

for sick passengers is a “traditional maritime activity,” Jerome B. Grubart, Inc.,

513 U.S. at 534 (internal quotation marks omitted), even if performed in a more

sophisticated way today. The district court had admiralty jurisdiction over Ow

Buland’s complaint about a maritime tort.

       B. The District Court Did Not Err by Excluding Testimony from Ow
       Buland’s Expert Economist and Granting a Directed Verdict on Loss of
                                 Earning Capacity.
      “An award for impaired earning capacity is intended to compensate the

worker for the diminution in [his] stream of income.” Jones & Laughlin Steel

Corp. v. Pfeifer, 462 U.S. 523, 533 (1983). The en banc former Fifth Circuit

explained that calculating such an award “involves four steps: estimating the loss

of work life resulting from the injury or death, calculating the lost income stream,

computing the total damage, and discounting that amount to its present value.”

Culver v. Slater Boat Co., 722 F.2d 114, 117 (5th Cir. 1983) (en banc). “The base

figure” arrived at before discounting to present value “is the difference between

what a person could have earned ‘but for’ the accident and what he is able to earn

upon returning to work in his partially disabled state.” Masinter v. Tenneco Oil



                                         10
         USCA11 Case: 19-13012      Date Filed: 03/29/2021    Page: 11 of 18



Co., 867 F.2d 892, 899 (5th Cir. 1989), mandate recalled and modified, 934 F.2d

67 (5th Cir. 1991).

      Ow Buland challenges two orders related to his request for damages for loss

of earning capacity. We first discuss the exclusion of testimony about loss of

earning capacity from Ow Buland’s economic expert. We then discuss the directed

verdict on lost-earning-capacity damages.

     1. Dr. Anderson’s Testimony Was Unreliable Because It Was Based on
        Unsupported Assumptions About Ow Buland’s Post-Injury Earning
                                  Capacity.
      The district court did not abuse its discretion by excluding Dr. Anderson’s

testimony on the value of Ow Buland’s lost earning capacity. Federal Rule of

Evidence 702 establishes the prerequisites for expert testimony to be admissible

into evidence:

      (1) [T]he expert [must be] qualified to testify competently regarding the
      matters he intends to address; (2) the methodology by which the expert
      reaches his conclusions [must be] sufficiently reliable as determined by
      the sort of inquiry mandated in Daubert [v. Merrell Dow
      Pharmaceuticals, Inc., 509 U.S. 579 (1993)]; and (3) the testimony
      [must] assist[] the trier of fact, through the application of scientific,
      technical, or specialized expertise, to understand the evidence or to
      determine a fact in issue.

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998)

(footnote omitted). “The Daubert requirement that the expert testify to scientific

knowledge—conclusions supported by good grounds for each step in the

analysis—means that any step that renders the analysis unreliable under the


                                         11
         USCA11 Case: 19-13012       Date Filed: 03/29/2021    Page: 12 of 18



[Daubert] factors renders the expert’s testimony inadmissible.” Kilpatrick v. Breg,

Inc., 613 F.3d 1329, 1341 (11th Cir. 2010) (alteration rejected) (internal quotation

marks omitted).

      Dr. Anderson used the following steps to estimate the present value of Ow

Buland’s lost earning capacity. First, he used Ow Buland’s actual history of

earnings as his pre-injury earning capacity. From there, he assumed modest yearly

salary increases over the course of Ow Buland’s working life, added the value of

fringe benefits, and adjusted for mortality and taxes. Then, he subtracted the

amount Ow Buland would be expected to earn in each of several post-injury

careers. Finally, he discounted the difference to present value and reported the

resulting number as Ow Buland’s loss of earning capacity. Based on that

methodology, Dr. Anderson’s testimony was reliable only to the extent the

hypothetical careers it was based on approximated Ow Buland’s actual post-injury

earning capacity.

      Dr. Anderson’s assumption that Ow Buland did not have career

opportunities more lucrative than working as a part-time university teacher or

member of a corporate board was entirely speculative. Dr. Anderson testified in his

deposition that he “identified [the] alternative scenarios for prospective post injury

employment pursuant to [a] discussion with Mr. Ow Buland.” He “rel[ied] on the

testimony of [an expert cardiologist] that . . . [Ow Buland] is not capable of



                                          12
         USCA11 Case: 19-13012       Date Filed: 03/29/2021    Page: 13 of 18



performing the work of a [chief financial officer].” And he also relied on a letter

from a recruiting director explaining that “senior finance professionals [in Trinidad

and Tobago] typically . . . work extended hours on a consistent basis” and

suggesting that Ow Buland “may be more suited to a flexible working arrangement

that would allow him to control his working hours in line with his physical

limitation.”

      To be admissible under Daubert, an expert’s opinion must be “supported by

good grounds for each step in the analysis.” Id. (internal quotation marks omitted).

Dr. Anderson did not have good grounds to support his assumption that there was

no middle ground between Ow Buland’s suggestions about the kinds of part-time

work he could perform and the work as a senior finance professional he could no

longer perform. The unsupported assumption made his testimony unreliable. The

district court did not abuse its discretion by excluding Dr. Anderson’s testimony on

loss of earning capacity.

     2. NCL Was Entitled to a Directed Verdict Because Ow Buland Did Not
            Prove the Amount of His Lost-Earning-Capacity Damages.
      Ow Buland argues that at trial he “presented more than sufficient lay and

medical testimony to establish a permanent injury, and a significant diminution in

his ability or capacity to earn income.” He contends that his pre-injury earning

capacity is evident from his previous salary as a chief financial officer, and that his

medical experts established that the injury prevented him from returning to a


                                          13
         USCA11 Case: 19-13012        Date Filed: 03/29/2021    Page: 14 of 18



stressful full-time job. And he contends that he testified to his ability to work as a

part-time university teacher or member of a corporate board with specificity about

what he could earn in those positions.

      But there is a significant gap between the 10-hour workweek Ow Buland

testified he could handle and the 60-hour workweek his medical experts testified

he could no longer handle. “[T]ort law requires an aggrieved plaintiff to prove [his]

damages with a reasonable degree of certainty.” Guyana Tel. & Tel. Co. v.

Melbourne Int’l Commc’ns, Ltd., 329 F.3d 1241, 1248 (11th Cir. 2003); see also

Restatement (Second) of Torts § 912 (Am. L. Inst. 1979). A jury award for lost

earning capacity must be supported by record evidence of the upper limit of the

plaintiff’s post-injury earning capacity. See Myers v. Griffin-Alexander Drilling

Co., 910 F.2d 1252, 1253, 1255 (5th Cir. 1990).

      Ow Buland failed to present evidence that “the part-time jobs he believes he

is qualified and capable of performing, such as sitting on corporate boards, and

part-time university level teaching,” represent the full extent of his post-injury

earning capacity. Without evidence establishing that fact, any jury award for lost

earning capacity would have been unduly speculative. Because there was no

legally sufficient evidentiary basis for the jury to award Ow Buland damages for

loss of earning capacity, the district court correctly granted NCL’s motion for a

directed verdict. See Fed. R. Civ. P. 50(a).



                                          14
         USCA11 Case: 19-13012        Date Filed: 03/29/2021     Page: 15 of 18



                       C. NCL Is Not Entitled to a New Trial.

      NCL cross-appeals from the order denying its motion for a new trial. It

argues that it is entitled to a new trial because the district court erred by refusing to

give the jury a standard-of-care instruction that was tailored to the maritime

medical malpractice context, and because Ow Buland’s expert witnesses testified

to the standard of care in a land-based emergency room, not one at sea. We address

NCL’s arguments in turn.

                 1. The District Court Correctly Instructed the Jury.
      We have explained that “[i]t is indisputable that cruise lines must treat their

passengers with ‘ordinary reasonable care under the circumstances.’” Franza, 772

F.3d at 1253 (quoting Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322

(11th Cir. 1989)). And we have explained how that duty, which is the standard for

all maritime torts, applies in the context of medical negligence. “Implicit in this

variable standard is the notion that cruise lines will not always be held to the same

standard of care that would guide treatment onshore. This is as it should be, since

standards of care typically vary among differently situated healthcare providers.”

Id.

      The district court instructed the jury in accordance with Franza. It explained

that reasonable care is defined in the light of “all relevant surrounding

circumstances” and that medical negligence is “doing something that a reasonably



                                           15
         USCA11 Case: 19-13012        Date Filed: 03/29/2021     Page: 16 of 18



careful physician would not do under like circumstances or failing to do something

that a reasonably careful physician would do under like circumstances.” A district

court “enjoys broad discretion to formulate jury instructions provided those

instructions are correct statements of the law.” United States v. Lebowitz, 676 F.3d

1000, 1014 (11th Cir. 2012). The instruction given correctly stated the law, and the

exact wording of it fell within the discretion of the district court.

      The district court did not abuse its discretion by choosing a more general

formulation of the instruction than the one NCL requested. NCL argues the district

court should have instructed the jury that “[r]easonable care on the part of a

physician in an admiralty case involving medical malpractice” is defined in

reference to “similar and reasonably careful physicians in the same maritime

environment,” and that medical negligence is “doing something that a reasonably

careful physician in the same maritime environment would not do under like

circumstances or failing to do something that a reasonably careful physician in the

same maritime environment would do under like circumstances.” That proposed

instruction is as accurate as the instruction the district court gave. But it is up to the

litigants—not the district court—to present the evidence and to make the case to

the jury about which circumstances are relevant to the standard of care in a case of

medical negligence.




                                            16
         USCA11 Case: 19-13012       Date Filed: 03/29/2021    Page: 17 of 18



             2. Sufficient Evidence Supported the Verdict Against NCL.

      NCL also argues that a new trial is necessary because Ow Buland “did not

establish the requisite standard of care applicable to a physician facing a cardiac

emergency at sea or then prove that NCL’s doctors did not meet the applicable

standard of care.” We understand this to be an argument that the evidence was

insufficient to support the jury’s verdict. But NCL did not move for a directed

verdict based on Ow Buland’s failure to prove a violation of the correct standard of

care. After the close of evidence, it moved for a directed verdict on four grounds:

failure to prove past medical expenses, failure to prove any alleged breach

exacerbated the damage caused by the heart attack, failure to prove future medical

expenses, and failure to prove lost earning capacity. But it did not argue that Ow

Buland failed to prove a breach of the correct standard of care until it moved for a

new trial.

      “[A]n appellate court cannot examine the sufficiency of the evidence

supporting the jury’s verdict unless the objecting party filed a timely motion for

directed verdict with the trial court.” Coker, 709 F.2d at 1437. When a party allows

an issue to go to the jury without first objecting to the sufficiency of the evidence,

our review on appeal is limited to “inquir[ing] into whether any evidence

supported submission of the issue.” Id. The issue before us is “whether there was




                                          17
         USCA11 Case: 19-13012        Date Filed: 03/29/2021     Page: 18 of 18



an absolute absence of evidence to support the jury’s verdict.” Wilson v. Attaway,

757 F.2d 1227, 1237 n.3 (11th Cir. 1985) (internal quotation marks omitted).

       Some evidence supported the jury’s finding that NCL did not exercise

reasonable care under the circumstances. The district court observed that “[NCL]

had the ability to administer a thrombolytic . . . [and the] decision was made not to

. . . . [It] had the ability to go to the nearest port and disembark . . . and [NCL]

didn’t do that, and that’s a circumstance . . . the jury certainly could and probably

did consider.” And the district court pointed out that NCL offered testimony “that

the facilities onboard the ship were at least the equivalent of a land-based

emergency room,” which the jury could have relied on to find that NCL failed to

treat Ow Buland as well as it could have even under the circumstances. Some

evidence existed to support the jury’s finding that NCL failed to provide

reasonable care under the circumstances. So we cannot disturb the verdict based on

Ow Buland’s alleged failure to prove a breach of the proper standard of care. NCL

is not entitled to a new trial.

                                  IV. CONCLUSION

       We AFFIRM.




                                           18